Judgment modified by reducing the amount found due the plaintiff to $7,500, with interest from April 21, 1927, and as so modified unanimously affirmed, with costs to the appellants. We are of the opinion that defendants are entitled to a credit in this action of $1,000, the amount of the check for that amount dated April 20, 1927. We think also that, according to the testimony, $4,000 should be taken as the cost of finishing the contract and not $3,500, which results in the further reduction of $500 in the judgment. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ. Settle order on notice.